DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

21-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims under Step 1 are directed towards a method (claims 21-26) and a system (claim 27-32), and a article of manufacture (claims 33-38). The independent claim 1 recites “…receiving, by at least one computer processor communicatively coupled to and configured to operate in a contact center system, a first contact and a second contact in a skill queue of the contact center; receiving, by the at least one computer processor, a first agent and a second agent in the skill queue of the contact center; pairing, by the at least one computer processor, the first contact to the second agent; and pairing, by the at least one computer processor, the second contact to the first agent….”
The limitation of “receiving …”, and “pairing…”,  as drafted covers a human organizing of activities. More specifically, a human/supervisor receiving a call and deciding which agent would make a better pair. All these activities are not tied to any specialized apparatus and can be performed by writing down on piece of a paper using a pen and the claim language therefore appears to be merely an abstract idea, a mental process that is able to be performed by a person in their mind.
This judicial exception is not integrated into a practical application. The claims recites additional element of “processor”. However, they appear to be general-purpose computer based on the usage of generalized programming language. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a general computer as noted. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, “…receiving, by at least one computer processor communicatively coupled to and configured to operate in a contact center system, a first contact and a second contact in a skill queue of the contact center; receiving, by the at least one computer processor, a first agent and a second agent in the skill queue of the contact center; pairing, by the at least one computer processor, the first contact to the second agent; and pairing, by the at least one computer processor, the second contact to the first agent….” are directed towards insignificant extra solution activity such as collecting data and then using results/data, as supported by the MPEP, “Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g))”. Furthermore, the claims amounts to merely applying the mental process using a computer, which are not enough to qualify as significantly more under the MPEP, “Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f))”. Therefore the claim is not patent eligible under 35 U.S.C. 101.
Claims 22-38 are directed to substantially the same subject matter as independent claim 21 and are rejected under similar rationale and further failure to add significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24-25, 30-31, and 36-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites “determining, by the at least one computer processor, that the first performance measurement is greater than the second performance measurement, wherein pairing the first contact to the second agent is based on determining that the first performance measurement is greater than the second performance measurement”. The language is indefinite because if pairing the first contact to the second agent than the second performance measurement should be greater than the first. And not the reverse as it is currently claimed. Appropriate correction is required. Claim 25 is rejected for being dependent on claim 24. Claims 30-31 and 36-37 are rejected for similar reasons. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie et al. (US Pub 2009/0190750).
Regarding claim 21, Xie discloses a method comprising: receiving, by at least one computer processor communicatively coupled to and configured to operate in a contact center system (see fig. 1), a first contact and a second contact in a skill queue of the contact center (para 0016-0020);
	receiving, by the at least one computer processor, a first agent and a second agent in the skill queue of the contact center (para 0016-0020; see abstract);
pairing, by the at least one computer processor, the first contact to the second agent (para 0061-0069; para 0084 – agent-caller pairs); and
pairing, by the at least one computer processor, the second contact to the first agent (para 0061-0069; para 0084 – agent-caller pairs);
	wherein the first contact became available prior to the second contact, wherein the first agent became available prior to the second agent (para 0037, 0061-0069; para 0084 – scenario where first contact and second agent is a better matched pair than the second contact to the first agent and the call center system utilizing “cost” function for optimum outcome).
Regarding claim 22, Xie discloses wherein the first contact and the second contact are paired contemporaneously (para 0096).
Regarding claim 23, Xie discloses further comprising: after receiving the first contact and the second contact and after receiving the first agent and the second agent, postponing, by the at least one computer processor, pairing the first contact for a
first threshold amount of time; and postponing, by the at least one computer processor, pairing the second contact for a second threshold amount of time (para 0065-069 – hold threshold for individual caller; also see para 0037, 0102).
	Regarding claim 24, Xie discloses further comprising: determining, by the at least one computer processor, a first performance measurement for pairing the first contact to the first agent; determining, by the at least one computer processor, a second performance measurement for pairing the first contact to the second agent; and determining, by the at least one computer processor, that the first performance measurement is greater than the second performance measurement,
wherein pairing the first contact to the second agent is based on determining that the first performance measurement is greater than the second performance measurement (see para 0081-0082).
	Regarding claim 25, Xie discloses wherein the first performance measurement and the second performance measurement are based on at least one of: customer satisfaction, agent free time, and contact wait time (para 0081-0082 – “Output variables may include or be associated with, for example, revenue generation, cost, customer satisfaction, and the like”).
Regarding claim 26, Xie discloses further comprising: determining, by the at least one computer processor, a first performance measurement for pairing the second contact to the first agent; determining, by the at least one computer processor, a second performance measurement for pairing the second contact to the second agent; and determining, by the at least one computer processor, that the first performance measurement is greater than the second performance measurement, wherein pairing the second contact to the first agent is based on determining that the first performance measurement is greater than the second performance measurement (see para 0081-0082).
Regarding claims 27 and 33, see rejection of claim 21.
Regarding claims 28 and 34, see rejection of claim 22.
Regarding claims 29 and 35, see rejection of claim 23.
Regarding claims 30 and 36, see rejection of claim 24.
Regarding claims 31 and 37, see rejection of claim 25.
Regarding claims 32 and 38, see rejection of claim 26.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAFIZ E HOQUE/           Primary Examiner, Art Unit 2652